DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2007/0182230) in view of Welch (US 20190232839).  Regarding claims 12-13, Bhatia teaches a seat assembly (10) comprising: a seat base (50) configured to be mounted to a floor; a bottom cushion (14) pivotally mounted to the seat base and having an upward seating surface to support a lower body of the occupant (see Figures 1 and 2) and an interior surface formed opposite the upward surface, wherein the bottom cushion extends generally horizontal in a seating position (see Figure 1), and wherein the bottom cushion pivots forward at a cushion pivot axis to an access position to access a lower console formed within an interior surface of the bottom cushion and seat base (see Figure 2); and a seatback (12) pivotally mounted to the seat base (see Figures 3-6) and having a forward surface to support an upper body of an occupant and an upper console portion formed on a rear surface of the seatback (see Figures 3-4), wherein the seatback extends generally upright in a seating position (see Figure 1), and the seatback pivots forward at a seatback pivot axis to an upper console-use position where the seatback extends generally horizontal (see Figures 3-6).
However, Bhatia does not distinctly disclose the interior surface having a media ledge configured to hold a media device when the bottom cushion is in the access position.  Welch, in a similar field of endeavor, teaches a vehicle seat assembly having a seat bottom cushion that pivots upward (like that of Bhatia) and having a ledge for carrying items on the inside surface (see Figure 4).  It would have been obvious to one having ordinary skill in the art to modify the inside surface of the seat bottom cushion of Bhatia to include the ledge of Welch so that additional items could be stored and organized by the user.

Regarding claim 14, Bhatia further teaches the interior surface extending at an upward angle when the bottom cushion is in the access position (see Figure 2).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2007/0182230) in view of Welch (US 20190232839) as applied above, and in further view of Meszaros et al. (US 9168850).  Regarding claim 15, it is described above what is disclosed by Bhatia in view of Welch. Welch further illustrates the ledge extending transverse to the panel.  However, the references do not distinctly disclose wherein the media ledge is formed on a panel configured to pivot relative to the interior surface on the bottom cushion.
Meszaros, in a similar field of endeavor, teaches a vehicle seat assembly having a seat bottom cushion that pivots upward and exposing a ledge with holders (similar to that of Welch).  Meszaros (see Figure 6) illustrates an media ledge accessory for inserting into a cupholder apparatus which can pivot relative to a panel.  It would have been obvious to one having ordinary skill in the art to include the accessory of Meszaros (see Figure 6) within the cupholder / media ledge assembly of Bhatia as modified by Welch in order to include a surface in which a user would be able to support a book or device.

Allowable Subject Matter
Claims 1-5, 7-11, 16, 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With respect to independent claims 1 and 16, the examiner notes that the added amended language of 4/29/22 has rendered the claim allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636